DETAILED ACTION
This office action is in response to application filed on December 21, 2021. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/21/2021 and 12/22/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Amendment
Preliminary amendments filed on December 21, 2021 have been entered.
The specification has been amended.
Claims 1-12 have been amended.
Claims 1-12 have been examined.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
Label ‘10’ referring to the method for determination of hydrocarbon accumulations, as described in the specification (see for example [0027]). 
Label ‘26’ referring to mechanical strain, as described in the specification (see for example [0029]). 
Label ‘70’ referring to first fault patterns in Fig. 2B, as described in the specification (see for example [0029]).
Label ‘35’ referring to a distinct pattern, as described in the specification (see for example [0029]).
Label ‘28’ referring to P-shears in Fig. 2C, as described in the specification (see for example [0031]).
Label ‘27’ referring to wrench shear zones, as described in the specification (see for example [0032]). 
Label ‘51’ referring to the mega-fold belt, as described in the specification (see for example [0032]). 
Label ‘29’ referring to anticlines in Fig. 2E, as described in the specification (see for example [0034]).
Label ‘75T’ referring to fault-throw, as described in the specification (see for example [0041]).
Labels ‘41’ and ‘42’ referring to geological data and geophysical data, as described in the specification (see for example [0052]).
Label ‘65’ referring to trapping mechanisms, as described in the specification (see for example [0041]).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
[0053]: Language “Mapping is therefore used to match and align the data 40 to a virtual map of the subsurface geological area 30 in the stored in the structural framework 20” should read “Mapping is therefore used to match and align the data 40 to a virtual map of the subsurface geological area 30 .
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Language should read:
“A method for determination of hydrocarbon accumulations in a subsurface geological area, the method comprising: 
mapping data to a region of the subsurface geological area, the data comprising at least one of geological data and geophysical data; 
creating  a structural framework of the subsurface geological area using the data; 
calculating a mechanical stress resulting from compressional and tensional forces in the region of the subsurface geological area using the structural framework; 
identifying trapping mechanisms causing a formation of the hydrocarbon accumulations using the 
estimating the formation of the hydrocarbon accumulations in the subsurface geological area using the 
determining a location of the hydrocarbon accumulations using the .
Appropriate correction is required.

Claim 2 is objected to because of the following informalities:  
Language should read “The method of claim 1, wherein: mapping the data comprises assessment of at least one of magnetic data, gravitational data, or seismic data” to provide appropriate antecedence basis and avoid clarity issues under 35 U.S.C. 112 (there is no analysis the data being recited in claim 1).
Appropriate correction is required.

Claim 3 is objected to because of the following informalities:  
Language should read “The method of claim 1, wherein: the subsurface geological area” to provide appropriate antecedence basis.
Appropriate correction is required.

Claim 4 is objected to because of the following informalities:  
Language should read “The method according to claim 1, one of initial fold axes, an axial plane, and a direction of heterogenous shear displacement resulting from a folding phase” to provide appropriate antecedence basis.
Appropriate correction is required.

Claim 6 is objected to because of the following informalities:  
Language should read “The method according to claim 1, wherein: the compressional and tensional forces are calculated using the .
Appropriate correction is required.

Claim 7 is objected to because of the following informalities:  
Language should read “The method according to claim 1, further comprising: backstripping the data by determining an initial thickness and mechanical characteristics of layers in the subsurface geological area” to provide appropriate antecedence basis.
Appropriate correction is required.

Claim 8 is objected to because of the following informalities:  
Language should read “The method according to claim 1, further comprising: rrestoring the data by progressively undeforming, using the processor, .
Appropriate correction is required.

Claim 9 is objected to because of the following informalities:  
Language should read:
“A system for determination of hydrocarbon accumulations in a subsurface geological area, the system comprising: 
an input device for inputting data; 
a properties module for creating a structural framework using the 
a processor for calculating mechanical stress, for identifying trapping mechanisms, for estimating a formation of the hydrocarbon accumulations, and for determining a location of the hydrocarbon accumulations; and 
a memory for storing at least one of the structural framework and the data” to provide appropriate antecedence basis.
Appropriate correction is required.

Claim 12 is objected to because of the following informalities:  
Language should read “The system according to claim 9, wherein: the processor is further adapted for backstripping and restoring the data” to provide appropriate antecedence basis.
Appropriate correction is required.

Examiner’s Note
Claims 1-12 were evaluated for patent eligibility under 35 U.S.C. 101 using the SUBJECT MATTER ELIGIBILITY TEST FOR PRODUCTS AND PROCESSES described in the 2019 Revised Patent Subject Matter Eligibility Guidance to determine patent eligibility under 35 U.S.C. 101. 
Regarding claim 1, the examiner submits that under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance for evaluating claims for eligibility under 35 U.S.C. 101, the claim is to a process (method), which is one of the statutory categories of invention.
Continuing with the analysis, under Step 2A - Prong One of the test, the examiner submits that claim 1 does not recite a judicial exception, therefore, the claim qualifies as eligible subject matter under 35 U.S.C.101 (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.04).
Similarly, independent claim 9 is directed to patent eligible subject matter as explained above with regards to claim 1.
Regarding the dependent claims 2-8 and 10-12, they were found to be patent eligible under 35 U.S.C. 101 by incorporating the eligible subject matter of their corresponding independent claims.

The examiner submits that claims 9 and 12 recite intended use language (i.e., ‘for’), which according to the MPEP: “Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation” (see MPEP 2103, section C) and “a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim” (see MPEP 707.07(f)). Appropriate correction is required.

The examiner submits that claim 4 recites multiple choices when creating the structural framework, however, claim 5, which depends from 4, only limits the subject matter of one of those choices. Appropriate correction is required to avoid issues under 35 U.S.C. 112.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3 and 6-12 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Guy (US 20170177764 A1, IDS record), hereinafter ‘Guy’.
Regarding claim 1. (currently amended) 
Guy discloses:
A method for determination of hydrocarbon accumulations in a subsurface geological area ([0059]: a method is used for identification of at least one zone of a basin in which hydrocarbons have accumulated (see also Fig. 1, [0008])), the method comprising: 
mapping data to a region of subsurface geological area, the data comprising at least one of geological data and geophysical data ([0077]-[0080]: a meshed representation of the basin is based on discretizing the architecture of the basin in 3D, assigning properties to the meshed representation (mapping data to a region of the subsurface geological area) and adding boundary conditions; data from seismic campaigns, measurements in wells, core samples, etc. acquired at various points in the basin are used during the process (see also [0065]-[0066])); 
creating a structural framework of the subsurface geological area using the data ([0077]-[0080]: a meshed representation (structural framework) of the basin is based on discretizing the architecture of the basin in 3D, assigning properties to the meshed representation and adding boundary conditions; data from seismic campaigns, measurements in wells, core samples, etc. acquired at various points in the basin are used during the process (see also Fig 2, [0012], [0065]-[0066])); 
calculating a mechanical stress resulting from compressional and tensional forces in the region of subsurface geological area using the structural framework ([0099]-[0100], [0104]: geomechanical simulation is applied to the layer of interest in the meshed representation in order to take into account the mechanical stresses (which are induced by tectonic movements linked to movements in extension or compression, see [0016], which correspond to compressional and tensional forces) imposed by the deposition of the overlying layers on the underlying layers (see also Fig. 3, [0014], [0019], [0064], [0069], [0144]); by performing the simulation, the examiner interprets mechanical stresses are calculated); 
identifying trapping mechanisms causing a formation of the hydrocarbon accumulations using the calculated compressional and tensional forces, the structural framework ([0014], [0063], [0092]-[0098]: basin simulation is performed using the meshed representation, the basin simulation being implemented as a numerical simulation of physical and chemical phenomena (trapping mechanisms) occurring during the evolution of the basin and contributing to the formation of hydrocarbon traps (see also [0018] regarding the need of taking into account mechanical stresses, which are induced by tectonic movements linked to movements in extension or compression, see [0016], which correspond to compressional and tensional forces)), and a processor ([0052], [0134]: a computer having a processor is used for performing the method); 
estimating the formation of the hydrocarbon accumulations in the subsurface geological area using the identified trapping mechanisms and the structural framework ([0014]: basin simulation is performed using the meshed representation, the basin simulation being implemented as a numerical simulation of physical and chemical phenomena occurring during the evolution of the basin and contributing to the formation of hydrocarbon traps where hydrocarbons accumulate (see also [0059], [0125] and [0129])); and 
determining the location of the hydrocarbon accumulations using the estimated formation of the hydrocarbon accumulations and the structural framework ([0014], [0059]: identification of at least one zone of the basin in which hydrocarbons have accumulated results from the basin simulation (see also [0129])).  

Regarding claim 2. (currently amended) 
Guy discloses all the features of claim 1 as described above.
Guy further discloses:
analyzing the data comprises assessment of at least one of magnetic data, gravitational data, or seismic data ([0062], [0078]: meshed representation is based on seismic data (see also [0012])).  

Regarding claim 3. (currently amended) 
Guy discloses all the features of claim 1 as described above.
Guy further discloses:
creating of the structural framework comprises analyzing at least one of a subsurface geological area ([0077]-[0080]: a meshed representation (structural framework) of the basin is based on discretizing the architecture of the basin in 3D, assigning properties to the meshed representation and adding boundary conditions; data from seismic campaigns, measurements in wells, core samples, etc. acquired at various points in the basin are used during the process (see also Fig 2, [0012], [0065]-[0066])).    

Regarding claim 6. (currently amended) 
Guy discloses all the features of claim 1 as described above.
Guy further discloses:
the compressional and tensional forces are calculated using the analyzed dynamic data and the structural framework ([0062]: values and orientations of the stresses induced by tectonic movements are calculated using leak-off tests and by the geological analysis of the present geometry of the basin (see also [0064] and [0078] regarding the evolution of the stress being simulated using the meshed representation, which is based on the data) (see also [0016], [0032], [0104])).  

Regarding claim 7. (currently amended) 
Guy discloses all the features of claim 1 as described above.
Guy further discloses:
backstripping of data by determining an initial thickness and mechanical characteristics of layers in the subsurface geological area ([0083]-[0084]: structural reconstruction of the past architecture of the basin is based on backstripping).  

Regarding claim 8. (currently amended) 
Guy discloses all the features of claim 1 as described above.
Guy further discloses:
restoration of the data by progressively undeforming, using the processor ([0052], [0134]: a computer having a processor is used for performing the method), the layers in the subsurface geological area for the validation of the structural framework ([0083], [0085]: structural reconstruction of the past architecture of the basin is based on structural restoration).  

Regarding claim 9. (currently amended) 
Guy discloses:
A system for determination of hydrocarbon accumulations in a subsurface geological area ([0052], [0059], [0134]: a computer is used for performing a method is used for identification of at least one zone of a basin in which hydrocarbons have accumulated (see also Fig. 1, [0008])), the system comprising: 
an input device for inputting data ([0052], [0134]: the computer implies an input device for downloading the computer program product for performing the method, as well as for acquiring data (see [0078])); 
a properties module ([0052], [0134]: a computer having a processor is used for performing the method) for creating a structural framework using the inputted data ([0077]-[0080]: a meshed representation (structural framework) of the basin is based on discretizing the architecture of the basin in 3D, assigning properties to the meshed representation and adding boundary conditions; data from seismic campaigns, measurements in wells, core samples, etc. acquired at various points in the basin are used during the process (see also Fig 2, [0012], [0065]-[0066])); 
a processor ([0052], [0134]: a computer having a processor is used for performing the method) for calculation of mechanical stress ([0099]-[0100], [0104]: geomechanical simulation is applied to the layer of interest in the meshed representation in order to take into account the mechanical stresses (which are induced by tectonic movements linked to movements in extension or compression, see [0016], which correspond to compressional and tensional forces) imposed by the deposition of the overlying layers on the underlying layers (see also Fig. 3, [0014], [0019], [0064], [0069], [0144]); by performing the simulation, the examiner interprets mechanical stresses are calculated), for identifying trapping mechanisms ([0014], [0063], [0092]-[0098]: basin simulation is performed using the meshed representation, the basin simulation being implemented as a numerical simulation of physical and chemical phenomena (trapping mechanisms) occurring during the evolution of the basin and contributing to the formation of hydrocarbon traps (see also [0018] regarding the need of taking into account mechanical stresses, which are induced by tectonic movements linked to movements in extension or compression, see [0016], which correspond to compressional and tensional forces)), for estimating the formation of hydrocarbon accumulations ([0014]: basin simulation is performed using the meshed representation, the basin simulation being implemented as a numerical simulation of physical and chemical phenomena occurring during the evolution of the basin and contributing to the formation of hydrocarbon traps where hydrocarbons accumulate (see also [0059], [0125] and [0129])), and for determining the location of the hydrocarbon accumulations ([0014], [0059]: identification of at least one zone of the basin in which hydrocarbons have accumulated results from the basin simulation (see also [0129])); and 
a memory for storing at least one of the structural framework and the data ([0052], [0134]: a computer having memory is used for storing the computer program product, which implies the storage of the data and steps’ results during the analysis).  

Regarding claim 10. (currently amended) 
Guy discloses all the features of claim 9 as described above.
Guy further discloses:
the data comprises at least one of a geological data and a geophysical data ([0077]-[0080]: a meshed representation of the basin is based on discretizing the architecture of the basin in 3D, assigning properties to the meshed representation and adding boundary conditions; data from seismic campaigns, measurements in wells, core samples, etc. acquired at various points in the basin are used during the process (see also [0065]-[0066])).

Regarding claim 11. (currently amended) 
Guy discloses all the features of claim 9 as described above.
Guy further discloses:
the mechanical stress includes compressional and tensional forces ([0099]-[0100], [0104]: geomechanical simulation is applied to the layer of interest in the meshed representation in order to take into account the mechanical stresses (which are induced by tectonic movements linked to movements in extension or compression, see [0016], which correspond to compressional and tensional forces) imposed by the deposition of the overlying layers on the underlying layers (see also Fig. 3, [0014], [0019], [0064], [0069], [0144])).  

Regarding claim 12. (currently amended) 
Guy discloses all the features of claim 9 as described above.
Guy further discloses:
the processor ([0052], [0134]: a computer having a processor is used for performing the method) is further adapted for backstripping ([0083]-[0084]: structural reconstruction of the past architecture of the basin is based on backstripping) and restoration of the data ([0083], [0085]: structural reconstruction of the past architecture of the basin is based on structural restoration).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Guy, in view of Lejri (US 20180172857 A1, IDS record), hereinafter ‘Lejri’.
Regarding claim 4. (currently amended) 
Guy discloses all the features of claim 1 as described above.
Guy does not disclose:
creating of the structural framework comprises estimating ones of initial fold axes, an axial plane, and a direction of heterogenous shear displacement resulting from a folding phase.  

Lejri teaches:
“FIG. 5 shows an example of a geologic environment 510 that includes various types of features set about an anticline that can define a fold axis. As shown, the geologic environment 510 includes beds, at least one parasequence, joints, sheared joints, incipient faults, throughgoing fault zones, intermediate faults, a slip gradient and slip patches. As an example, a substantially lateral path in the geologic environment 510 may pass through more throughgoing fault zones than a substantially vertical path” ([0085]: construction of a geological environment (see [0023]-[0025]) includes features such as fold axis and shear joints (see also [0086]-[0087] regarding folds, and [0113] regarding frameworks being implemented for stress analysis that allow for use of various kinds of deformation data)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guy in view of Lejri to create the structural framework by estimating ones of initial fold axes, an axial plane, and a direction of heterogenous shear displacement resulting from a folding phase, in order to infer paleostresses in the subterranean formation that gave raise to particular structural features, as discussed by Lejri ([0002]).

Regarding claim 5. (currently amended) 
Guy in view of Lejri discloses all the features of claim 4 as described above.
Guy does not disclose:
the folding phase further comprises a refolding phase.  

Lejri teaches:
“FIG. 5 shows an example of a geologic environment 510 that includes various types of features set about an anticline that can define a fold axis. As shown, the geologic environment 510 includes beds, at least one parasequence, joints, sheared joints, incipient faults, throughgoing fault zones, intermediate faults, a slip gradient and slip patches. As an example, a substantially lateral path in the geologic environment 510 may pass through more throughgoing fault zones than a substantially vertical path” ([0085]: construction of a geological environment (see [0023]-[0025]) includes features such as fold axis (see also [0086]-[0087] regarding folds, and [0113] regarding frameworks being implemented for stress analysis that allow for use of various kinds of deformation data); Fig. 5 depicting multiple folding phases).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guy in view of Lejri to incorporate the folding phase further comprising a refolding phase, in order to infer paleostresses in the subterranean formation that gave raise to particular structural features, as discussed by Lejri ([0002]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Myers; Rodrick et al., US 20170315266 A1, METHOD AND SYSTEM FOR FORMING AND USING A SUBSURFACE MODEL IN HYDROCARBON OPERATIONS
	Reference discloses forming subsurface model using geological input such as fold shape.
CACAS; Marie-Christine et al., US 20090265152 A1, METHOD OF SEEKING HYDROCARBONS IN A GEOLOGICALLY COMPLEX BASIN, BY MEANS OF BASIN MODELING
	Reference discloses a method for seeking hydrocarbons in a basin by basin modeling.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969. The examiner can normally be reached 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW SCHECHTER can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINA M CORDERO/Primary Examiner, Art Unit 2857